UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6693



THOMAS E. DORAN,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; STEPHEN D.
MULLER; MIKE EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-99-699-1)


Submitted:   October 31, 2000          Decided:     November 17, 2000


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas E. Doran, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas E. Doran appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   Doran v. Attorney Gen. of North Carolina,

No. CA-99-699-1 (M.D.N.C. Apr. 10, 2000). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2